Citation Nr: 1728305	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  06-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep disorder.

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2005 rating decision of the Oakland, California, Regional Office (RO).

In a May 2008 decision, the Board denied the Veteran's claims for service connection for right ear hearing loss disability, tinnitus, a sleep disorder, flat feet, and a bilateral ankle disability.  The Veteran appealed the May 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December
2009, the Court issued a decision which vacated the Board's May 2008 decision and remanded the issues to the Board for further development.  In June 2010, the Board remanded the case for additional development of the Veteran's claims.  

In October 2015, the Board granted entitlement to service connection for tinnitus.  The claims of entitlement to service connection for a sleep disorder, right ear hearing loss, flat feet, and a bilateral ankle disorder were remanded for additional development.  

In April 2016, the RO granted service connection for right and left ankle osteoarthritis, and bilateral pes planus. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Right ear hearing loss has not been shown to be caused or aggravated by military service.

CONCLUSION OF LAW

The criteria for an award of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In this case, the Veteran's service treatment records do not indicate findings of right ear hearing loss for VA purposes.  However, because the Veteran reported military noise exposure in Vietnam from aircraft on the flight line and noise from weapons firing and machine guns, the Veteran was afforded a VA examination dated in June 2011.  The Veteran's claims file was reviewed in connection with the examination and report.  Upon examination, the Veteran was found to have hearing loss for VA purposes.  Right ear testing indicated 25 decibels at 500 Hertz, 35 decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz.  The Maryland CNC speech recognition score was 96%.  Left ear testing indicated 25 decibels at 500 Hertz, 40 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz.  The Maryland CNC speech recognition score was 94%.  After examination, the examiner noted that the Veteran's hearing was normal at enlistment and upon separation.  The Veteran reported onset of hearing issues since getting out of the service.   Current configuration of hearing loss was noted to be inconsistent with that typically seen from acoustic trauma, but rather fit that commonly seen due to age-related changes of the auditory system (e.g. presbycusis).  The examiner then stated that, given normal hearing at discharge in the right ear, the current complaint of right hearing loss was not likely a result of acoustic trauma from military duty over 47 years ago. 

Based on the foregoing, the Board finds that service connection for right ear hearing loss is not warranted in this case.  While the Veteran was noted to have hearing loss for VA purposes, the examiner, after examining the Veteran and his claims file, found that the hearing loss was less likely related to military service.  There are no contrary opinions of record.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the June 2011 VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions regarding his claim.   After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on his own behalf that his right ear hearing loss is related to his military service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether prostate cancer is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though hearing loss may be considered a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, the Veteran did not indicate  hearing loss symptoms until after service and the VA examiner found that the Veteran hearing loss was inconsistent with that typically seen from acoustic trauma, but rather fit that commonly seen due to age-related changes of the auditory system.  
As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right era hearing loss is denied.


REMAND

A Board remand confers on the Veteran the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).   Based on a review of the claims file, it appears that the RO did not readjudicate the issue of entitlement to service connection for a sleep disorder, as instructed by Board in July 2010 and October 2015, remands to the RO and as required by VA regulation.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   See also 38 C.F.R. § 20.1304(c).  Therefore, this claim must again be remanded for this procedural step to be completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran's claim for service connection of a sleep disorder should be readjudicated.  If the claim remains denied, the Veteran and his representative should furnish a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


